COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      TASF, LLC d/b/a Turnaround Special Forces, LLC Eddie Garza, Clint
                          Dewispelaere, Alex Castillo and John Ruff v. Turn2 Specialty
                          Companies, LLC and Turn2 Workforce Solutions, LLC

Appellate case number:    01-21-00089-CV

Trial court case number: 2020-80734

Trial court:              281st District Court of Harris County

       This Court has become aware that the trial court signed an order on November 10, 2021,
granting in part and denying in part Defendant’s Motion to Modify the Temporary Injunction.
        The Harris County District Clerk shall file a supplemental clerk’s record within 7 days of
the date of this order including the trial court’s November 10, 2021, granting in part and denying
in part Defendant’s Motion to Modify the Temporary Injunction.
       It is so ORDERED.

Judge’s signature: __Justice Peter Kelly_______________________
                    Acting individually  Acting for the Court


Date: __January 13, 2022______________